Cooley, J.
This is an appeal in chancery. From the record it appears that the appeal is taken from a decree entered in pursuance of the following stipulation which is signed by the solicitors: “ It is hereby stipulated and agreed by and between the solicitors in above entitled cause: 1st. That as the jurisdiction of this court is in doubt, and for the purpose of settling said jurisdiction in the Supreme Court, the demurrer of defendant Andrew Perrin to the bill of complaint may be sustained by the court, and the bill dismissed without prejudice and without costs of any kind to either party; and said complainant agrees to appeal said suit for the purpose above set forth, and upon the conditions hereinafter stated. 2d. That in appealing said suit to the Supreme Court, each party agrees to pay their own costs, and that no costs will be taxed by either party for any costs made by him by reason of said appeal. 3d. It is agreed that, this stipulation may be filed with the court in lieu of the appeal bond required by the statute in chancery appeals, and to operate and have the same effect as such bond.”
*131Appeals bring np for review some action of the court below which is complained of as erroneous. In this case there has been no such action. The chancery court has performed no judicial act whatever, except what is implied in permitting a consent order to be entered. But neither party can complain of a consent order, for the error in it, if there is any, is their own, and not the error of the court. It follows that there is nothing to appeal from, and the ease must be dismissed and the record remanded.
The other Justices concurred.